UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7808



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOYCE TORIAN THOMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-87-53)


Submitted:   February 28, 2001            Decided:   March 19, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joyce Torian Thompson, Appellant Pro Se. Janice McKenzie Cole,
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joyce Torian Thompson appeals the district court’s denial of

her motion to correct an illegal sentence, and motion to amend that

motion.   Our review of the record and the district court’s ruling

discloses that this appeal from the district court’s order denying

her motions is without merit.     United States v. Thompson, No. CR-

87-53 (E.D.N.C. filed Oct. 24, 2000; entered Oct. 30, 2000).

Therefore, we affirm the district court’s ruling. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                   2